Citation Nr: 1535196	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-02 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to an initial, compensable rating for status post residuals of appendectomy (scar), prior to December 8, 2014.

2.  Entitlement to a rating in excess of 10 percent for scar, from to December 8, 2014 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In May 2011, the Veteran testified before a Decision Review Officer (DRO) at a hearing.  In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the record.

In April 2014, the Board remanded the Veteran's claim for additional development.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders with regard to the issues decided herein and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

At the time of the April 2014 remand, the appeal also encompassed a claim of entitlement to service connection for residuals of a hysterectomy.  Subsequent to the development requested by the Board in its April 2014 remand, the RO granted service connection for residuals, hysterectomy and bilateral oophorectomy in a December 2014 rating decision; accordingly that issue is no longer before the Board.

Additionally, following the development requested by the Board in the April 2014, in a December 2014 rating decision, the Veteran's rating for her scar was increased to 10 percent, effective December 8, 2014 (the date of the VA examination).  However, a higher rating for her scar, to include whether referral for extra-schedular consideration is appropriate, is available.  As such, and because the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal regarding the evaluation of the Veteran's status post residuals of appendectomy as encompassing both matters as set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal is now being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Prior to December 8, 2014, the Veteran's service-connected scar manifested as a deep, non-linear scar with subjective complaints of pain, but did not result in an objectively painful or unstable scar; a superficial and nonlinear scar with an area greater than 144 square inches or greater; a deep nonlinear scar with an area of at least 6 inches; or a scar located on the head, face, or neck.

2.  From December 8, 2014, the Veteran's service-connected scar manifested as a superficial, non-linear scar with subjective complaints of pain, as well as objective evidence of pain, but has not resulted in an unstable scar; a superficial and nonlinear scar with an area greater than 144 square inches or greater; a deep nonlinear scar with an area of at least 6 inches; or located on the head, face, or neck.

3.  From December 8, 2014, the Veteran's service-connected scar does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards regarding this disability.






CONCLUSIONS OF LAW

1.  Prior to December 8, 2014, the criteria for an initial, compensable rating for the Veteran's service-connected scar are not met.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.118, Diagnostic Codes 7801-7805 (2014).

2.  From December 8, 2014, the criteria for a rating in excess of 10 percent for the Veteran's service-connected scar are not met.  §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.118, Diagnostic Codes 7801-7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VCAA notice requirements were initially sent to the Veteran in April 2009.  This letter informed the Veteran of what evidence was needed to substantiate her claim for service connection, as well as her and VA's respective duties for obtaining evidence.  Additionally, the letter advised her of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

After the grant of service connection in the August 2009 rating decision on appeal, the Veteran appealed with respect to the propriety of the initially assigned rating for her scar.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for her scar was granted by the RO in August 2009, and a noncompensable rating was assigned effective February 27, 2009.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains STRs, private and VA medical records, and the Veteran's own contentions.  She has also been given multiple VA examinations in conjunction with her claim.  She has not alleged that the VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of her claims file, and full examinations addressing the relevant rating criteria.  Moreover, she has not alleged that her disability has worsened in severity since the December 2014 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim.

In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the April 2013 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Information was solicited regarding the current nature and severity of the Veteran's scar. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board hearing was legally sufficient.

In April 2014, the Board remanded the Veteran's claim for additional development to include scheduling her for a new VA examination to address the current nature and severity of her service-connected scar, as well as to afford her the opportunity to submit, or complete the necessary authorization to obtain, private medical records.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  In April 2014, a letter was sent to the Veteran requesting that she submit, or complete the necessary authorization to obtain, private treatment records from Dr. Jackson.  Additionally, in December 2014, she was afforded a VA examination to address the current nature and severity of her scar.  Thereafter, the issue decided herein was readjudicated in a December 2014 supplemental statement of the case.  Therefore, the Board finds that the AOJ substantially complied with the April 2014 remand orders.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with the possibility that "staged rating" (assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.

Scars other than those on the face, head, or neck warrant a 10 percent rating for deep, nonlinear scars that cover areas greater than 6 square inches (39 square centimeters (cm)) but less than 12 square inches (77 square cm).  A 20 percent rating is warranted if the area is greater than 12 square inches but less than 72 square inches.  A deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.   

A 10 percent rating is warranted for a superficial and nonlinear scar if the area is 144 square inches (929 square cm) or larger.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A 10 percent rating is also warranted for one or two scars that are unstable or painful.  Higher ratings are warranted for more than two such scars.  An unstable scar is one where, for any reason, there is frequent loss of covering over the skin.  If one or more scars are both unstable and painful, 10 percent is to be added to the total evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Prior to December 8, 2014

Prior to December 8, 2014, the Veteran's service-connected scar was rated under the Diagnostic Code for other effects of scars not evaluated under Diagnostic Codes 7801-7804, to include limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).  The RO denied a compensable rating because the Veteran's scar was not shown to cause a limitation of function.

In connection with her original claim for service connection, the Veteran was afforded a VA examination in May 2008.  The subject of that examination was to determine the nature and etiology of her now service-connected residuals, hysterectomy and bilateral oophorectomy.  The examiner did not reference any complications related to her scar.  Furthermore, the Veteran's only complaints of pain noted in the examination report refer to internal pelvic pain.

In May 2011, the Veteran testified at a DRO hearing.  During the hearing, when asked by the DRO if she had any problems with her scar, and whether it was tender, painful, or uncomfortable, she stated that is was very uncomfortable, and that it caused pain weekly.

In August 2011, the Veteran was afforded a VA scars examination.  During the examination, she complained of intra-abdominal pulling pain on a daily basis for which she took over-the-counter pain medication.  The examiner noted that this was consistent with adhesions as a result of her in-service surgery.  The scar was noted to be a five and a half inch by one-half inch vertical scar located below the umbilicus.  The examiner noted that there was no breakdown over the scar, and that the Veteran did not report any pain associated with the scar itself.  Instead, she complained of a pulling inside her stomach in the area of her surgery.  The examiner found no objective evidence that the scar was painful and noted that there were no signs of skin breakdown.  The scar was noted to be deep, but there was no evidence of inflammation, edema, or keloid formation.  The examiner also stated that there were no other disabling effects of the scar.

During the April 2013 Travel Board hearing before the undersigned, the Veteran stated that her scar would hurt and that it would sometimes become irritated.  The Veteran stated that her scar never became unstable because she continually applied lotion to the area.

The evidence of record does not support an initial compensable rating prior to December 8, 2014, for the Veteran's service-connected scars.  While the Veteran reported during her hearing before the undersigned and at the DRO hearing that her scar has caused her pain, the August 2011 VA examination contradicts her statement in that there was no objective evidence of painful scarring.  Furthermore, she specifically denied any pain associated with the scar during the examination.  Instead, as noted above, the Veteran's complaints of pain were associated with internal pelvic pain as a result of her hysterectomy.  In addition, her VA treatment records do not contain any complaints of pain or instability associated with her scar; instead, her complaints have been about internal pelvic pain.  The Board notes that a separate rating has been assigned for the residuals of her hysterectomy and bilateral oophorectomy.  Finally, the Board notes that, despite the Veteran's complaints of irritation, there is no evidence that the her scar is unstable.

As such, the record does not support an initial compensable rating prior to December 8, 2014, for the Veteran's service-connected scar.

The Board has also considered whether a higher or separate rating is warranted under the other applicable diagnostic codes cited above.  However, while the Veteran's scar was found to be deep, it was also noted as being linear, and it does not cover an area of 6 square inches (39 square cm) or greater, and hence do not warrant a rating under 7801.  Finally, there is no indication that the scar imposes any loss of function or interferes with activities.

From December 8, 2014

From December 8, 2014, to the present, the Veteran's service-connected scar has been rated under Diagnostic Code 7804 due to an objectively painful scar.

As discussed above, the Veteran was afforded a VA examination in December 2014 to address the current nature and severity of her service-connected scar.  The VA examiner noted that the scar was an anterior trunk abdominal scar.  During the examination, the Veteran stated that her symptoms included skin irritation, swelling, itching, pain, and redness.  She stated that these symptoms occurred approximately three to four times per year, and that she would treat the scar herself with alcohol, Neosporin, Vaseline, and lotion.  She denied any on-going medical treatment for sixteen years.  Upon examination, the examiner noted that the Veteran's scar was objectively painful; however, the examiner found no signs that the scar was unstable.  The scar was characterized as a superficial non-linear scar that was 10 centimeters by .5 centimeters.

The evidence of record does not support a rating in excess of 10 percent from December 8, 2014 for the Veteran's service-connected scar.  As noted above, her scar was assigned a 10 percent rating from December 8, 2014, the date of the VA examination revealing objective evidence of a painful scar.  Despite the Veteran's complaints of instability and the need to use topical treatments, the examiner found no evidence that her scar was unstable.  In addition, the Veteran's VA treatment records do not contain any complaints of instability associated with her scar; instead, she specifically denied any treatment for the past sixteen years.  Again, the Board notes that a separate rating has been assigned for her residuals, hysterectomy and bilateral oophorectomy.

Again, the Board has also considered whether a higher or separate rating is warranted under the other applicable diagnostic codes cited above.  However, the scar does not cover an area of 6 square inches (39 square cm) or greater, and hence do not warrant a rating under 7801.  Additionally, while the Veteran's scar was found to be superficial and non-linear, it did not impact an area of 144 square inches (929 square cm) or greater, and hence does not warrant a rating under 7802.  Finally, there is no indication that the scar imposes any loss of function or interferes with activities.

Other Considerations

The Board has considered whether further staged ratings under Fenderson are appropriate for the Veteran's service-connected scar; however, there is no evidence in the record to support any further staged rating than those periods currently assigned.

Additionally, the Board has considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected scar with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology throughout the appeal period has been fully addressed by the rating criteria under which the disability is rated.  Thus, referral for an extra-schedular rating is not appropriate because the rating criteria fully contemplate the appearance, character, and level of impairment, including pain, caused by her scar.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition at any point during the appeal.  Again, the Board notes that the Veterans complaints of internal pelvic pain are addressed by her separate rating for residuals, hysterectomy and bilateral oophorectomy.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual employability due to service-connected disability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  There is no evidence in the record to suggest that the Veteran's scar has affected her ability to obtain gainful employment.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record at any point during the appeal.  Thus, further consideration of such is not necessary. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial, compensable for rating for her service-connected scar, prior to December 8, 2014, and her claim for a rating in excess of 10 percent from December 8, 2014.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and her increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial, compensable for rating, prior to December 8, 2014, for the Veteran's service-connected scar is denied.

Entitlement to rating in excess of 10 percent, from December 8, 2014, for the Veteran's service-connected scar is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


